DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/11/2021 has been entered. It should be noted that claim 2 has been amended.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In lines 5-6, the term “the first compression unit” should be amended to --the first compressing unit--. 
In lines 7-8, the term “the second compression unit” should be amended to --the second compressing unit--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worden US 2013/0294934 A1.
Worden discloses, regarding claim 2, a multi-stage compressor comprising: a first compressing unit (combination of 220 and 230) compressing a gas; a second compressing unit 210 compressing the gas compressed by the first compressing unit (220, 230); a first pressure sensor 266 for detecting a discharge pressure from the first compression unit (220, 230) or a suction pressure into the second compressing unit 210; a second pressure sensor 185 for detecting a discharge pressure from the second compression unit 210; and a determining unit 128, wherein the determining unit 128 
It should be noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

Allowable Subject Matter
Claim 1 is allowed.

Response to Arguments
Applicant's arguments filed 2/11/2021 with respect to claim 2 have been fully considered but they are not persuasive.
Applicant argues that “in the reservoir 260, an unloader valve 268 for exhausting the compressed air is provided. Thus, the pressure sensor 266 cannot detect a discharge pressure from a cylinder 220/230 (“first compression unit”). As such, it is clear that Worden fails to disclose or teach claimed first pressure sensor which detects a discharge pressure from the first compression unit or a suction pressure into the second compression unit.” The Examiner respectfully disagrees. The presence of unloader valve 268 does not prevent sensor 266 from reading on the claim language. As claimed, the first pressure sensor is only required to detect “a discharge pressure from the first compression unit or a suction pressure into the second compressing unit”. Sensor 266 most certainly detects some amount of a pressure between the two compressing units; thus, the structure meets the limitation. 
Applicant goes on to argue that “In order to meet the claimed second pressure sensor, there must be at least a pressure sensor provided at a position immediately downstream of the exhaust valve 214 of the cylinder 210.” However, this is not what is claimed. Claim 2 simply recites, “a second pressure sensor for detecting a discharge pressure from the second compression unit.” This language is substantially broad and is met by the structure of Worden’s sensor 185.
Finally, Applicant argues that “nowhere in Worden is it disclosed or suggested regarding a detection of a leak condition by comparing the discharge pressure from the cylinder 220/230 (claimed first compression unit) or the suction pressure into the cylinder 210 (claimed second compression unit) with the discharge pressure from the cylinder 210 (claimed second compression unit), as recite in wherein-clause.” Again, the Examiner respectfully disagrees. Worden discloses a determining unit 128, and the comparisons of the monitored pressure” in paragraph [0075]. Therefore, the Examiner maintains the rejection of claim 2 as being anticipated by Worden.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746